Citation Nr: 1800793	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than November 27, 2012 for the award of additional compensation paid for the Veteran's dependent spouse. 

2.  Validity of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount $4,272.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 1992; from May 1993 to July 1996; and from June 1999 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2013 administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The December 2012 decision on appeal informed the Veteran that the retroactive removal of his former spouse as a dependent effective June 1, 2008 resulted in an overpayment of compensation in the amount of $4,272.  The February 2013 decision awarded additional compensation for the Veteran's dependent spouse effective November 27, 2012 with payment to commence on December 1, 2012.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in January 2016.  A transcript of this hearing is included in the claims file. 


FINDINGS OF FACT

1.  In February 2004, the Veteran was awarded service connection for various disabilities and assigned a combined 40 percent disability rating effective January 16, 2004.  He was paid additional compensation for his dependent spouse.

2.   The Veteran was informed by VA notice letters in February 2004, July 2007, April 2011, and September 2012 to notify VA of any change in the status of his dependents.

3.  The Veteran was divorced on May [REDACTED], 2008 and married again on October [REDACTED], 2008.

4.  VA did not receive confirmation of the Veteran's divorce and remarriage until November 27, 2012, the date his claim for additional compensation for his current dependent spouse was received.

5.  During the period from June 1, 2008 to November 30, 2008 the Veteran received additional compensation for a dependent spouse to which he was not entitled and VA is not solely responsible for the erroneous payments. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 27, 2012 for the award of additional compensation for the Veteran's dependent spouse are not met.  38 U.S.C. §§ 1115, 5110(f) (2012); 38 C.F.R. §§ 3.31, 3.401 (2017).

2.  The overpayment of VA compensation benefits in the amount of $4,272 was properly created.  38 U.S.C. §§ 1115, 5110, 5112 (2012); 38 C.F.R. §§ 1.912, 1.962, 3.500, 3.501 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA's duties to notify and assist the Veteran in substantiating the claims do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the specific claim for an earlier effective date, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  The Board therefore finds that no additional notice or assistance is necessary in this case.


Claim for an Earlier Effective Date

The February 2013 administrative decision on appeal granted additional disability compensation for the Veteran's dependent spouse effective November 27, 2012 with payment to commence on December 1, 2012.  The Veteran contends that an earlier effective date is warranted for the award of compensation for his dependent spouse as they were married in October 2008 and VA had knowledge of the marriage a few days after it took place.  In his March 2013 notice of disagreement (NOD) and January 2016 testimony, the Veteran reported that he and his spouse went to the VA office located in the U.S. Embassy in Manila on October 14, 2008 and filed copies of his divorce decree and current marriage contract to obtain a spousal identification card.  The Veteran contends that the submission of these documents provided notice to VA of the change in his marital situation and dependents.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110(f), (n) ; 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31

In February 2004, the Veteran was awarded compensation for service-connected disabilities.  His award included additional compensation for his five dependents: his spouse, [REDACTED], and four children.  Additional VA notice letters mailed to the Veteran in July 2007, April 2011, and September 2012 also stated that he was receiving additional compensation for his dependent spouse, [REDACTED].  All of the VA notice letters informed the Veteran to "[l]let us know right away if there is any change in the status of your dependents."

After the July 2007 letter, there is no documented correspondence or interaction between the Veteran and VA until April 2010, when the Veteran requested a cash advance on his disability compensation.  At that time, the Veteran also reported that his address had changed and he was living in the Philippines.  On April 14, 2011, the Veteran filed a VA Form 21-674, "Request for Approval of School Attendance" notifying VA of a change in the educational status of one of his children.  No mention was made of any change in his marital status, and as noted above, the April 2011 letter awarding additional dependent compensation for a child in school named his spouse as [REDACTED].  

The Veteran continued to pursue other claims for compensation during this period, but it was not until October 18, 2012, when VA received copies of a request for withholding of the Veteran's income for child support, that VA was informed there had been a substantive change to his family situation.  On November 21, 2012, RO staff contacted the Veteran by telephone and inquired whether there had been a change in his dependents.  The Veteran stated that his previous marriage to [REDACTED] was terminated by divorce on May [REDACTED], 2008 and he had married his current spouse, [REDACTED], in October 2008.  The RO sent a letter dated November 23, 2012 notifying the Veteran that his former spouse, [REDACTED], had been removed as a dependent for the purposes of determining his total disability compensation award effective June 1, 2008.  The Veteran was also informed that he his current spouse, [REDACTED], could not be added as a dependent until VA received additional evidence establishing her status as his spouse.  On November 27, 2012, the Veteran submitted copies of his May [REDACTED], 2008 divorce decree and his October [REDACTED], 2008 marriage certificate.  The Veteran also submitted a VA Form 21-686c, "Declaration of Status of Dependents" on February 21, 2013 detailing the status of his former and current dependents.  

After receiving all the above documents, the RO issued the February 2013 administrative decision on appeal adding the Veteran's spouse as his dependent and increasing his compensation payments effective November 27, 27, 2012 with payment of the additional benefits to commence on December 1, 2012.  In the decision, the RO found that the Veteran filed a claim to add his spouse, [REDACTED], as a dependent on November 27, 2012 with payment to begin on December 1, 2012, the first day of the month after his claim was received.

The Board must now determine whether an effective date earlier than November 27, 2012 is warranted for the award of additional compensation based on the Veteran's dependent spouse.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award. 38 C.F.R. § 3.401(b).  

In this case, the Veteran and his spouse were married on October [REDACTED], 2008.  The Veteran argues that VA received notice of his marriage on October [REDACTED], 2008-the day he and his spouse filed a copy of their marriage certificate with the Manila RO in order to obtain a spousal identification card and enrollment in the Defense Enrollment Eligibility Reporting System (DEERS).  The Veteran is competent to report that he provided proof of his marriage for this purpose, but the record does not document any evidence of his current marriage or divorce from his previous spouse until October and November 2012, when the Veteran was specifically contacted by VA to verify the status of his dependents.  Furthermore, VA is not the governing agency for DEERS and does not provide dependents' military identification cards.  These functions are performed by the Department of Defense (DOD).  Thus, while the Veteran may have filed the necessary paperwork to obtain benefits from the DOD in October 2008, they were not filed with VA, and VA was not notified of his marriage, until November 2012.  

The Board must also determine when the Veteran's claim for additional compensation for a dependent spouse was received.  The governing statute and regulation provide that the date of a Veteran's marriage may be considered the "date of claim" if evidence of the marriage is received within a year of the event.  38 U.S.C. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1)(i).  As noted above, VA did not receive notice of the Veteran's marriage until more than four years after it took place.  Accordingly, the date of claim in this case is not the date of the Veteran's marriage, but rather the date VA received evidence of the Veteran's marriage.  A copy of the Veteran's marriage certificate was provided to VA on November 27, 2012 and the Board finds that this constitutes the date of claim.  

The applicable regulation in this case is clear-the effective date for additional compensation for a dependent spouse is the date the claim was received or the date the dependency arose, whichever is later.  The Veteran was married in October 2008, but his claim for dependency was not received until November 27, 2012.  An earlier effective date is also possible based on the effective date of the qualifying disability or commencement of the service member's award, but in this case both these circumstances occurred on January 16, 2004-the date of service connection and the assignment of a 40 percent disability rating.  These events occurred years before the Veteran's marriage and therefore cannot form the basis for an earlier effective date for his dependent spouse.  The appropriate effective date for the award of additional compensation for a dependent spouse is therefore November 27, 2012 with payment to commence on December 1, 2012, the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than November 27, 2012, for additional compensation for his dependent spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim must be denied.
Validity of the Debt

The Veteran contests of the validity of the debt caused by the overpayment of additional compensation benefits for a dependent spouse.  The December 2012 administrative decision on appeal informed the Veteran that the overpayment debt was calculated in the amount of $4,272 and covered the period from June 1, 2008 to November 30, 2008, i.e. the period during which the Veteran was divorced and VA had no knowledge of the change in his circumstances.  The Veteran contends that he notified VA of his divorce and new marriage in October 2008, and he therefore only owes an overpayment during the period between his divorce in May 2008 and when he notified VA in October 2008.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C. § 5314 (a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a (a); 38 U.S.C. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

In order for the Board to determine that an overpayment was not properly created and that a debt is not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for erroneous payment of benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware the payments are erroneous.

The law provides for the rates of disability compensation and for payment of additional compensation for dependents, including spouses, of Veterans who are rated at least 30 percent disabled for their service connected disabilities.  See 38 U.S.C. §§ 1114 (c), 1115, 1134, 1135. 

The Veteran divorced his spouse on May [REDACTED], 2008 and his entitlement to additional compensation for a dependent spouse terminated as of June 1, 2008, the first month in which he was no longer legally married.  See 38 U.S.C. § 5112 (b)(2); 38 C.F.R. § 3.501 (d)(2) (the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs).  However, the Veteran continued to receive additional compensation for that same dependent spouse until the RO terminated the spousal award on November 30, 2008.  Therefore, the Veteran received additional compensation to which he was not legally entitled from June 1, 2008 to November 30, 2008.  The Board also finds that the Veteran was aware his payments were erroneous; notification letters discussing the amounts of service-connected and dependent compensation dated in February 2004, July 2007, April 2011, and September 2012 all specifically informed the Veteran he was receiving additional compensation for his spouse, [REDACTED], and advised him to inform VA of any changes to his dependents.

The Veteran testified in January 2016 that he notified VA of the change in his marital and dependent status in October 2008 when he enrolled his then current spouse in DEERS and obtained a military spouse identification card.  The Veteran recalled going to the VA office in the U.S. Embassy and filing the paperwork for these benefits, including a copy of his marriage certificate.  The Veteran therefore contends that he was only overpaid during the period from June 1, 2008 to October 30, 2008.  As discussed in the analysis above, VA did not receive notification of the Veteran's divorce and remarriage until November 27, 2012.  Although the Veteran is competent to report that he submitted a copy of his marriage certificate to a government agency in October 2008, VA does not operate the DEERS or military identification card programs, and there is no documentation in the claims file that VA had any knowledge of his divorce in May 2008.  The Veteran also testified that he did not receive any notice letters listing his former spouse as a dependent during the period prior to November 2012 because he did not maintain an address in the United States.  The Veteran is essentially arguing that he was unaware of the erroneous payments.  However, none of the letters sent to the Veteran in February 2004, July 2007, April 2011, and September 2012 were returned as undeliverable and the 2011 and 2012 letters were mailed to the Veteran's address in the Philippines.  The Board therefore finds that the Veteran knew, or should have known, that he was in receipt of additional compensation to which he was not entitled. 

The Veteran erroneously received additional compensation for a dependent spouse during the period from June 1, 2008 to November 30, 2008.  He also knew, or should have known, that the payments were erroneous and he failed to inform VA of the change in his marital status until November 27, 2012, more than four years after his divorce in May 2008.  The Board therefore finds that VA is not solely at fault in the creation of the debt and the overpayment debt is valid.


ORDER

Entitlement to an effective date earlier than November 27, 2012 for the award of additional compensation paid for the Veteran's dependent spouse is denied. 

The overpayment of VA compensation benefits in the calculated amount $4,272 is valid.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


